DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1, 2, 3, 7, 8, 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 3, 8, 13, 10 respectively, of copending Application No. 16/812,658 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because despite slight difference in wordings, claims 1, 2, 3, 7, 8, 9 of the present application are broader versions of that of claim 1, 6, 3, 8, 13, 10, respectively, of the reference application and claim 1, 6, 3, 8, 13, 10 of the reference applicant recites all claimed subject matter of that in claims 1, 2, 3, 7, 8, 9, respectively, of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 7, 8, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moles Cases et al. (US 2020/0186208) (hereinafter Moles) in view of Xiao et al. (US 2017/0181132) (hereinafter Xiao).
Re claim 1, Moles discloses:
“receiving, by a terminal device, a first group of precoded reference signals” and a second group of precoded reference signals, each of the first and second groups “including at least one precoded reference signal” (para. 0065; 0082)
“feeding back, by the terminal device, at least one piece of first indication information based on a transmission scheme that a channel state information (CSI) feedback is based on, wherein the at least one piece of first indication information is used to determine a plurality of precoding vectors, at least one of the plurality of precoding vectors corresponds to the at least one precoded reference signal in the first group of precoded reference signals, and at least one of the plurality of precoding vectors corresponds to the at least one precoded reference signal in the second group of precoded reference signals” (para. 0068-0070, 0082, 0083; wherein Moles discloses the wireless device receiving reference signal (i.e. DMRS); and feedback channel state information, which can include a number of indication such as RI, PMI, etc. on the basis 
Moles differs from the claimed invention in that it does not explicitly discloses the above underlined claimed subject matter.  That is, Moles discloses transmitting only one set/group of reference signal from the network node to the wireless device.
Xiao, in similar field of endeavor, discloses the above underlined claimed subject matter in para. 0007, 0028, 0029, 0036, 0041, 0042, 0046, in that, Xiao discloses transmitting two groups of reference signals, each associates with a group of users for the purpose of CSI feedback and precoding thereof.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated the teaching of transmitting two groups of reference signal of Xiao into Moles to provide multiple reference signal group to users, thus a more robust CSI feedback is achieved (Xiao, para. 0028-0030).
Re claims 7, 15, see corresponding claim 1 above for similar claimed subject matter.
Re claim 2, Xiao further discloses “receiving, by the terminal device, second indication information, wherein the second indication information indicates the transmission scheme that the CSI feedback is based on” in para. 0061; wherein the CSI feedback is based on the information that received from the network node.
Re claims 8, 16, see corresponding claim 2 above for similar claimed subject matter.
Re claim 14, Xiao further implies “wherein the second indication information is set in CSI reporting setting information” in para. 0061.
s 3, 4, 9, 10, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moles in view of Xiao as applied to claim 1 above, and further in view of Kim et al. (US 2018/0205437) (hereinafter Kim).
Re claim 3, the combination of Moles and Xiao discloses almost all claimed subject matter of claim 3, as stated above, except for “wherein the first group of precoded reference signals corresponds to a first polarization direction, and the second group of precoded reference signals corresponds to a second polarization direction.”
Kim, in similar field of endeavor, discloses the above claimed subject matter in beamforming scheme for MIMO system wherein information of groups of reference signal is transmitted to the UE and each can be associated with a specific directions for the purpose of CSI estimation (para. 0011, 0012, 0117, 0118, 0145, 0146, 0165, 0169, 0170) to provide an accurate and efficient determining, transmitting and receiving feedback information for beamforming (para. 0005).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated such teaching from Kim into the aforementioned combination for the above benefit and predictable result would have been expected.
Re claims 9, 17, see corresponding claim 3 above for similar claimed subject matter.
Re claim 4, the combination of Moles, Xiao and Kim further implies the teaching of “wherein the first indication information includes a precoding matrix indicator (PMI), the terminal device pre-stores one-to-one correspondences between a plurality of PMIs and a plurality of matrices, and each matrix in the plurality of matrices is used to indicate 
Re claims 10, 18, see corresponding claim 4 above for similar claimed subject matter.
10.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moles and Kim as applied to claim 1 above, and further in view of Onggosanusi et al. (US 2017/0244533) (hereinafter Onggosanusi).
Re claim 13, the combination of Moles and Kim discloses almost all claimed subject matter of claim 13, as stated above, except for “wherein the transmission scheme that the CSI feedback is based on comprises: a space-time transmit diversity, a space-frequency transmit diversity, a cyclic delay diversity or polarization based precoder cycling”.
In similar field of endeavor, Onggosanusi discloses alternatives method for codebook implementation in para. 0257-0260.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated such teaching from Onggosanusi into the CSI estimation process of the above combination as alternative and predictable result would have expected.

Allowable Subject Matter
7.	Claims 5-6, 11-12, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
8.	Applicant's arguments filed 02/08/21 have been fully considered but they are not persuasive.
In the REMARKS, filed 02/08/21, page 8, regarding claim 1, applicant argues that “none of the cited references, alone or in combination, discloses or suggests” the claimed subject matter in claim 1.  More particularly, page 10, applicant argues that “Moles only discloses a downlink signal or at most one group of precoded reference signals.  Moles does not disclose or suggest two different groups of precoded reference signals.”  The Office agrees with applicant assertion.  That is, while Moles suggests DMRS groups (para. 0009, 0010, 0016, 0020, etc.), Moles does not explicitly discloses “two different groups of precoded reference signals”.  As indicated in the rejection above, that is why Xiao is incorporated into Molse to cure such deficiency.  In particular, on page 10 of the REMARKS, the Office agrees with applicant’s assertion that Xiao discloses two groups of reference signals.  However, applicant argues that Xiao does not discloses “feeding back different precoding vectors, at least one corresponds to one precoded reference signal in the first group of precoded reference signals, and at least one corresponds to one precoded reference signal in the second group of precoded reference signals.”  The Office respectfully disagrees.  Xiao, in para. 0020, 0022, 0023, as well as would have been within the knowledge of one of ordinary skill in the art, 
Regarding claims 3-4, 7, 9-10, 13, 15, 17-18, applicant relies on argument for claim 1, thus, similar response applied.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040.  The examiner can normally be reached on 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.